



PROMISSORY NOTE


July 19, 2007


Jersey City, New Jersey
$1,150,000



FOR VALUE RECEIVED on or about July 19, 2007, the undersigned, FALCON NATURAL
GAS CORP., a Nevada corporation (the “Company”), promises to pay CORNELL CAPITAL
PARTNERS, L.P. (the “Lender”) at 101 Hudson Street, Suite 3700, Jersey City, New
Jersey 07302 or other address as the Lender shall specify in writing, the
principal sum of One Million One Hundred Fifty Thousand U.S. Dollars and 00/100
($1,150,000) (the “Principal Amount”) and interest at the annual rate of
fourteen percent (14%) on the unpaid balance pursuant to the following terms:


1. Principal and Interest.  For value received on the date hereof the Company
hereby promises to pay to the order of the Lender in lawful money of the United
States of America and in immediately available funds the Principal Amount,
together with interest on the unpaid principal of this Note on or before
December 1, 2007. The parties acknowledge that their intent is that the amount
due and owing on this Note be converted into convertible debentures of the
Company pursuant to the transaction set forth in the term sheet attached as
Exhibit A hereto and that they will act in good faith to finalize that
transaction.


2. Right of Prepayment. The Company at its option shall have the right to
prepay, with three (3) business days advance written notice, a portion or all
outstanding principal plus accrued Interest under this Note.


3. Use of Proceeds. The Company acknowledges that the proceeds received in
exchange for this Note shall be used for general working capital purposes and to
make the payments described in Exhibit B hereto. The Company hereby acknowledges
and consents that certain of the proceeds underlying this Note shall be used to
make the payments described in Exhibit B hereto.


4. Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.


5. Costs, Indemnities and Expenses. In the event of default as described herein,
the Company agrees to pay all reasonable fees and costs incurred by the Lender
in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold the Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.


--------------------------------------------------------------------------------




6. Event of Default. An “Event of Default” shall be deemed to have occurred upon
the occurrence of any of the following: (i) the Company should fail for any
reason or for no reason to make any payment of the interest or principal
pursuant to this Note within ten (10) days of the date due as prescribed herein;
(ii) the Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any material breach or default of
any material provision of this Note or any of the Transaction Documents (as
defined in the Securities Purchase Agreements between the Company and the Lender
dated on or about January 29, 2007; April 19, 2005; and October 17, 2005), which
is not cured within ten (10) days notice of the default; (iii) the Company or
any subsidiary of the Company shall commence, or there shall be commenced
against the Company or any subsidiary of the Company under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company or any subsidiary of the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of sixty-one (61) days; or the Company or
any subsidiary of the Company is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
the Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing; or (iv) a breach by the Company of its obligations, or an event of
default, under any agreements entered into between the Company and the Lender
which is not cured by any applicable cure period set forth therein.


Upon an Event of Default (as defined above), the entire principal balance and
accrued interest outstanding under this Note, and all other obligations of the
Company under this Note, shall be immediately due and payable without any action
on the part of the Lender, interest shall accrue on the unpaid principal balance
at twenty four percent (24%) or the highest rate permitted by applicable law, if
lower, and the Lender shall be entitled to seek and institute any and all
remedies available to it.

2

--------------------------------------------------------------------------------




7. Maximum Interest Rate. In no event shall any agreed to or actual interest
charged, reserved or taken by the Lender as consideration for this Note exceed
the limits imposed by New Jersey law. In the event that the interest provisions
of this Note shall result at any time or for any reason in an effective rate of
interest that exceeds the maximum interest rate permitted by applicable law,
then without further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Lender in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Lender’s receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Lender had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.


8. Secured Nature of the Note. This Note is secured by (i) the Security
Agreement between the Company and the Lender dated November 2, 2005 (the
“Security Agreement”) and (ii) mortgages by the Company in favor of the Lender
executed in connection with the Securities Purchase Agreement dated on or about
January 29, 2007, between the Company and the Lender, and the obligations of the
Company under this Note shall be secured thereby.


9. Issuance of Capital Stock. So long as any portion of this Note is
outstanding, the Company shall not, without the prior written consent of the
Lender, (i) issue or sell shares of common stock or preferred stock without
consideration or for a consideration per share less than the fair market value
of the common stock determined immediately prior to its issuance, (ii) issue any
warrant, option, right, contract, call, or other security instrument granting
the holder thereof, the right to acquire common stock without consideration or
for a consideration less than such common stock’s fair market value determined
immediately prior to it’s issuance, or (iii) enter into any security instrument
granting the holder a security interest in any and all assets of the Company, or
(iv) file any registration statement on Form S-8.


10. Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full. Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.


11. Severability. If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect. Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.
 
3

--------------------------------------------------------------------------------



12. Amendment and Waiver. This Note may be amended, or any provision of this
Note may be waived, provided that any such amendment or waiver will be binding
on a party hereto only if such amendment or waiver is set forth in a writing
executed by the parties hereto. The waiver by any such party hereto of a breach
of any provision of this Note shall not operate or be construed as a waiver of
any other breach.


13. Successors. Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.


14. Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company. The Lender may assign this Note as long as such
assignment complies with the Securities Act of 1933, as amended.


15. No Strict Construction. The language used in this Note will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.


16. Further Assurances. Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.


17. Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:




If to Company:
Falcon Natural Gas Corp.
 
Westchase Center
 
2500 Citywest Blvd., Suite 300
Houston, Texas 77019
 
Attention:       Saul S. Deutsch, CFO
 
Telephone:     (832) 476-8699 
 
Facsimile:        (513) 398-9802
   
With a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
201 South Biscayne Boulevard - Suite 2000
 
Miami, FL 33131-2399
 
Attention:       Ronald S. Haligman, Esq.
 
Telephone:     (305) 539-3339
 
Facsimile:        (305) 358-7095

 
4

--------------------------------------------------------------------------------


 

   
If to the Lender:
Cornell Capital Partners, LP
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Attention:       Mark A. Angelo
 
Telephone:     (201) 985-8300
 
Facsimile:        (201) 985-8266
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone:     (201) 985-8300
 
Facsimile:        (201) 985-8266
 
 



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


18. Remedies, Other Obligations, Breaches and Injunctive Relief. The Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Lender under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Lender’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. No remedy conferred under this Note upon the Lender
is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise. No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof. The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Lender shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.


5

--------------------------------------------------------------------------------



19. Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New Jersey, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
Jersey or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of New Jersey. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Superior Court of the
State of New Jersey sitting in Hudson County, New Jersey and the United States
Federal District Court for the District of New Jersey sitting in Newark, New
Jersey, for the adjudication of any dispute hereunder or in connection herewith
or therewith, or with any transaction contemplated hereby or discussed herein,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.


20. No Inconsistent Agreements. None of the parties hereto will hereafter enter
into any agreement, which is inconsistent with the rights granted to the parties
in this Note.


21. Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.


22. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE LENDER TO LOAN TO THE
COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.


23. Entire Agreement.  This Note (including any recitals hereto) set forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

6

--------------------------------------------------------------------------------


 
EXHIBIT A


Term Sheet







7

--------------------------------------------------------------------------------



EXHIBIT B


Use of Proceeds


Of the proceeds of this Note, $598,489 will be paid directly by the Lender to
pay Petrogulf Corporation.





8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date hereof.





 
CORNELL CAPITAL PARTNERS, LP
 
By: Yorkville Advisors, LLC
 
Its:  Investment Manager
     
By: /s/ Mark Angelo                  
 
Name: Mark Angelo
 
Its:       Portfolio Manager
     
FALCON NATURAL GAS CORP.
     
By: /s/ Saul S. Deutsch               
 
 
Name: Saul S. Deutsch
 
 
Title:   Chief Financial Officer

 
9

--------------------------------------------------------------------------------



